Citation Nr: 0610876	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  

In September 2002, the RO denied the claim of entitlement to 
service connection for PTSD.  

In September 2004, the veteran presented personal testimony 
at a Video Conference Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

The probative medical evidence of record does not show that 
the veteran currently has PTSD.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.304(f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in June 2002 and August 2003 complied with the specific 
notification requirements of Quartuccio (identifying evidence 
to substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to the claims 
that he might have; and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement service connection for 
PTSD, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for PTSD, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, non-VA medical 
treatment records, and VA examinations.  The veteran has not 
identified any additional evidence pertinent to the claim, 
which is not already of record, and there are no available 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service personnel records show that the veteran served in the 
United States (U.S.) Air Force where he was a fire protection 
crew chief and a member of the rescue team.  The veteran 
claims entitlement to service connection for posttraumatic 
stress disorder (PTSD) and maintains that he has a current 
diagnosis of PTSD, which is related to an in-service 
stressor.  The alleged stressor involves the veteran's 
participation in fire fighting and rescue efforts in March 
1987 after an aircraft crashed.  According to the veteran, he 
witnessed death and other unfortunate events during the 
rescue efforts.  To the extent that the veteran participated 
in fire fighting and rescue efforts in March 1987, the 
service personnel records corroborate the veteran's 
assertions.  

Service medical records are negative for findings, 
complaints, or treatment for PTSD.  The records do not 
indicate, and the veteran does not assert, that he engaged in 
combat with the enemy.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  A claim of service connection requires the 
following: medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The first question that must be addressed in adjudicating 
this claim is whether the evidence establishes that the 
veteran has a current diagnosis of PTSD.  The Board will now 
examine the evidence of record to address this question.

The veteran's Social Security Administration (SSA) records 
were requested and received.  Associated with the SSA records 
are medical records form J. Thomas, M.S.W., who is with 
Kaiser Permanente.  These records are dated from July 1998 to 
March 2000 and they show a diagnosis of PTSD.  

On psychological evaluation, dated in March 2001, the 
examiner, J. T. Greene, Ph.D stated that the veteran spoke of 
significant and genuine traumatic experiences with regard to 
his duties as a fireman during his period of active service.  
J. T. Greene, Ph.D also stated that the veteran has 
significant PTSD symptoms, which include nightmares and 
flashbacks related to seeing people, including children, 
burned and dismembered.  

The psychologist also stated that from a clinical point of 
view, the veteran has major depression.  In addressing the 
examination tests results and interpretations, the examiner 
stated that there were consistent indications of significant 
depression and there were no findings that suggested that the 
veteran suffered from PTSD.  In the summary section of the 
examination report, the psychologist stated that the veteran 
reported during the evaluation, and in prior welfare 
interview evaluations, that he suffers from significant PTSD 
symptoms.  According to the psychologist's belief, the 
veteran's symptoms are genuine at an unconscious level.  The 
examiner listed the formal diagnoses as major depression and 
PTSD.  

On VA examination, dated in July 2004, the examiner indicated 
that the claims file was reviewed.  During the examination, 
the veteran related that he suffered severe trauma while 
serving as a fireman during his period of active service when 
he observed the crashing of an aircraft in approximately 
1987.  At the crash site he witnessed numerous horrible 
events; he recalled stumbling over a dead body, witnessing 
mangled and burning people, and the smell of people burning.  

The examiner stated that many of the veteran's PTSD symptoms 
can be attributed to methamphetamine use, their delayed 
aftereffects, the depression that the veteran experienced 
with the death of his aunt and to the emotional instability 
that is frequently seen in individuals that come from 
severely chaotic and abusive backgrounds.  The examiner 
opined that it is more likely than not that the traumatic 
event that he experienced did not cause the dysfunction that 
he experienced socially and occupationally in his life.  It 
is more likely than not that it resulted from the veteran's 
abuse of alcohol, his traumatic childhood, his abuse of 
methamphetamine, and the major depression disorder, which he 
experienced after the death of his aunt.  The examiner 
diagnosed chronic major depressive disorder, and alcohol and 
amphetamine abuse, in remission.  The examiner did not 
diagnose the veteran as having PTSD.  

A review of the facts of the veteran's case shows that there 
is both evidence of a current PTSD diagnosis and evidence 
that demonstrate that the veteran is not currently diagnosed 
with PTSD.  The Board has an obligation to weigh any 
contrasting or conflicting medical diagnoses or opinions.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The medical treatment records from a social worker, dated 
from July 1998 to March 2000, indicate that the veteran is 
diagnosed as having PTSD.  There is, however, no rationale or 
explanation provided in support of the diagnosis.  There were 
no diagnostic tests performed in connection with the 
diagnosis of PTSD.  None of the reports clearly show how the 
veteran meets a diagnosis for PTSD under DSM-IV.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).  
See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  Moreover, many of 
the discussions found in these reports pertained to matters 
not related to the veteran's service.  Given the forgoing, 
the Board determines that, the medical treatment records, 
dated from July 1998 to March 2000, and showing a diagnosis 
of PTSD lack probative value.  

The Board also considered the probative value of the March 
2001 psychological evaluation, which resulted in a diagnosis 
of PTSD.  The evaluation report shows that the veteran 
underwent psychological testing.  Pertaining to the test 
results, the psychologist stated that they were consistent 
indications of quite significant depression.  He stated that 
the findings were suggestive of someone that felt defeated 
and helpless; someone who avoided other people; and someone 
that was a loner.  The findings also suggest that the veteran 
suffered from chronic depression with chronic issues of low 
self-esteem and lack of confidence, as well as some isolating 
tendencies.  The psychologist expressly stated that there 
"is nothing here that suggests PTSD."  

The Board notes that while the psychologist initially noted 
that there were no findings of PTSD on psychological 
evaluation and testing, at the conclusion of the evaluation 
report, the psychologist listed PTSD as a formal diagnosis.  
Stating that the veteran is formally diagnosed with PTSD is 
completely inconsistent with the test results and examination 
findings reported by the psychologist.  The psychologist 
reported that the veteran had major depression which was due 
to events that were not related to service.  As a result of 
the inconsistencies within the psychological evaluation 
report, the Board determines that the March 2001 
psychological evaluation report is of little probative value.  

The Board additionally notes that while the psychologist 
diagnosed the veteran as having PTSD, which was inconsistent 
with what was previously stated in the psychological 
evaluation report, the psychologist did not provide a 
rationale for the PTSD diagnosis.  There is no mention of how 
the psychologist came to the conclusion that the veteran 
suffers from PTSD, and the tests results and interpretations 
did not show findings consistent with PTSD.  Consequently, 
this is yet another reason that the March 2001 psychological 
evaluation is of little probative value.  

The Board points out that a review of the medical treatment 
records, dated from July 1998 to March 2000, do not show that 
the claims file was reviewed at the time the PTSD diagnosis 
was made.  The March 2001 psychological evaluation report 
does not demonstrate that J. T. Greene, Ph.D reviewed the 
veteran's claims file when he examined the veteran.  There 
opinions, therefore, were not based on a comprehensive review 
of the veteran's medical history.  As such, the probative 
value of the findings of a diagnosis of PTSD is diminished.

By contrast, the VA examination report, dated in February 
2004, shows that the examiner documented that the claims file 
was available for review.  The examiner stated that he 
reviewed the claims file, as well as other records.  
Following examination and psychometric testing, the examiner 
opined that the veteran's symptoms did not qualify as PTSD.  
The examiner diagnosed the veteran as having chronic major 
depression.  The examiner provided a rationale for the 
opinion expressed by stating that the veteran's symptoms are 
attributable to other factors, which are unrelated to any 
incident of service.  

The Board also points out that the diagnosis of major 
depression in the February 2004 examination report is 
consistent with the psychologist's findings, in the March 
2001 psychological evaluation report, which stated that the 
veteran has major depression.  Given the forgoing, the Board 
finds that the February 2004 examination report is more 
probative than the records showing a diagnosis of PTSD.  
Consequently, the Board accords more weight to this piece of 
evidence.  

The Board notes that the veteran asserts that he currently 
suffers from PTSD as a result of his involvement in fire 
fighting and rescue efforts during his period of active 
service.   The veteran, however, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Consequently, the assertion that he currently 
suffers from PTSD lacks probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In light of the fact that the probative evidence of record 
shows that the veteran does not have PTSD, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claim 
must be denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


